Citation Nr: 0213710	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter originally came before the Board of Veteran's 
Appeals (Board) from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's claim for service connection for a low back 
disability.

In March 2001, the Board remanded the case for additional 
development.  Subsequently, an April 2002 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant available evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran currently has scoliosis of the lumbar spine 
that was first demonstrated in service in 1944.


CONCLUSION OF LAW

Scoliosis was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pointed out in the Board's previous remand, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the February 2000 
statement of the case (SOC) and the April 2002 supplemental 
statement of the case (SSOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  In 
April 2001, the RO sent the veteran a letter outlining the 
type of evidence necessary to substantiate his claim.  The 
veteran was provided with a VA examination in February 2002.  
Pursuant to the Board's remand, the RO attempted to obtain 
Social Security Administration (SSA) records as well as 
records from the Bronx, New York, VAMC.  Both the SSA and 
Bronx VAMC responded that the veteran's records had been 
destroyed.  The veteran has not referenced any available 
evidence that might aid his claim or that might be pertinent 
to the basis for the denial of this claim.  Absent the 
identity of additional records to obtain, VA was not 
obligated to inform the veteran who would obtain them.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West Supp. 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

At the outset, the Board notes that a May 1946 rating action 
granted service connection for a chronic lumbar strain and 
assigned a noncompensable rating.  Subsequently, a September 
1946 rating action "rerated" the disability and changed the 
diagnosis based on a VA psychiatric examination in August 
1946 which found no organic back pathology and determined 
that the veteran's complaints were psychosomatic.  The 
service-connected disorder was reclassified as 
"psychoneurosis, hypochandriasis [sic] with 'back' fixation, 
previously rated for sprain, lumbar spine, chronic" and a 10 
percent disability rating was assigned.

That RO decision was in accordance with the then-new rating 
schedule, Public Law 458 of the 79th Congress, which became 
effective as of April 1, 1946, and contained the following 
provision with respect to change of diagnosis:  

Recognition should be taken of the 
progression of a psychosis or 
psychoneurosis through various phases.  In 
the early stage of these diseases, or with 
inadequate preliminary observation and 
psychiatric social study, accurate 
diagnosis is difficult, and it is not to 
be expected that the same manifestations 
will be continually present.  Thus change 
of diagnosis is frequent.  Doubts may 
arise as to whether a condition is organic 
or functional, or as to whether it is a 
disease or a constitutional 
inferiority....In all determinations 
incident to change of diagnosis, the 
veteran is to be given the benefit of 
reasonable doubt....

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
The Court held in Butts that, as VA and the Board possess 
specialized expertise in determining the application of a 
particular Diagnostic Code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the September 1946 rating decision contained 
adequate explanation and rationale for the change of rating 
code; moreover, as the effect of the September 1946 rating 
change was that the veteran's disability evaluation was 
increased from noncompensable to 10 percent disabling, there 
was no prejudice to the veteran in the RO's action.  

Documents dated in 1998 from the Army Board of Correction of 
Records reflect that the veteran was wounded in combat and 
was entitled to the Purple Heart and Bronze Star Medals.  It 
was also indicated that other than service medical records 
(SMRs) in VA custody, the veteran's SMRs had been destroyed 
by fire in 1973.  

On January 21, 1944, the veteran was wounded when he was 
blown from a foxhole by the nearby explosion of an artillery 
shell.  He was unconscious for a few minutes and subsequently 
experienced pain in the low back and legs.  On examination, 
there was tenderness over the lumbar region.  Deep reflexes 
were equal and active.  The tentative diagnosis was lumbar 
back strain.  X-ray dated in January 1944 showed fairly 
marked scoliosis with convexity to the left, otherwise 
negative examination.

A January 31, 1944 clinical notation indicates that he was 
seen for low back pain in civilian life prior to military 
service.  A February 1944 X-ray report noted that lateral 
view of the lumbo-sacral spine revealed no gross 
abnormalities.

A March 1944 notation indicated that the veteran's diagnosis 
was changed to psychoneurosis, anxiety-neurosis, moderately 
severe, manifested by functional back pain and apprehension.

An October 1944 treatment report noted complaints of 
increased back pain the past three weeks, with stiffness.  
The diagnosis was chronic lumbo-sacral strain.

The veteran again complained of backache later in October 
1944.  On examination, he was subjectively tender over the 
third lumbar intervertebral space.  Motions of the spine were 
full and complete.  The examiner reported "no disease, low 
backache with no evidence of pathology."  An October 1944 X-
ray report found no evidence of joint or bone pathology of 
the lumbosacral spine.

X-ray report dated December 19, 1944, noted mild scoliosis to 
the left in the region of L3.  There was faint bony sclerosis 
around the right sacroiliac joint suggestive of arthritic 
changes in this region.  There were also some calcifications 
in the capsule of both hips near the superior edges of the 
acetabula which were suggestive of arthritic changes.  A 
follow-up X-ray report in January 1945 noted that "further 
studies of the sacro-iliac joints show them bilaterally 
symmetrical with no evidence of bony sclerosis.  The prev. 
described variation in the joint bone density was probably 
artefact."

A December 1944 treatment note described low back pain- cause 
undetermined.  A January 1945 additional diagnosis noted 
psychoneurosis, mixed, combat incurred, moderate, manifested 
by backache and tension.

The service separation examination in November 1945 stated 
that arthritis in January 1944 noted in military service was 
non-symptomatic and no musculoskeletal abnormalities were 
found.

An August 1946 VA X-ray of the lumbosacral spine noted that 
all bones and articulations were within normal limits.  A VA 
psychiatric examination that month noted a diagnosis of 
psychoneurosis, hypochondriasis, partial social 
inadaptability, and that no sciatic pathology had been found.

A VA examination report dated in March 1950 described the 
veteran's complaint of low backache, with no objective 
findings and no evidence of neurologic disturbance.  X-rays 
found no evident osseous or articular abnormalities of the 
lumbosacral spine.  

An April 1960 VA examination report noted the veteran 
complained of "attacks" of back pain that last three to 
four days.  Neurologic examination was entirely negative, and 
ankle jerks were active and equal.  The diagnosis was anxiety 
reaction.  The examiner noted that the veteran was 
"hypochondriacal about his back."

An April 1999 VA treatment record noted a diagnosis of 
chronic low back pain. 

A VA examination was conducted in August 1999.  The veteran 
reported a history of back pain since 1944.  The veteran 
worked as a shoe repairman for many years following service 
until he retired in 1982.  Following that, he worked part-
time as a security guard but quit because he could not stand 
long hours due to his back.  On examination, there was normal 
curvature of the lumbar spine, and no paraspinal muscle 
spasm.  There was pain with ranges of motion.  He could heel-
toe walk, squat, and leg-raise without pain.  X-rays showed 
mild generalized skeletal demineralization with mild 
degenerative changes and a scoliosis convex to the left in 
mid lumbar region.  There was a facet joint degeneration at 
L4-L5 and L5-S1 with some evidence of degeneration of the 
disc at the L5-S1 level.  The diagnoses were degenerative 
joint and disc disease of the lumbar spine, and scoliosis.

Pursuant to the Board's remand, a VA orthopedic examination 
was conducted in February 2002.  The examiner reviewed the 
veteran's claims folder.  The veteran reported recurrent back 
pain since 1944.  X-rays showed mild generalized skeletal 
demineralization with mild degenerative changes and a 
scoliosis convex to the left in mid lumbar region.  There was 
a facet joint degeneration at L4-L5 and L5-S1 with some 
evidence of degeneration of the disc at the L5-S1 level.  The 
diagnosis was degenerative joint and disc disease of the 
lumbar spine.  The examiner stated that it was his opinion 
that "it is less likely that the low back disability began 
in the service."

The veteran currently has degenerative joint and disc 
disease, however, these were first demonstrated in 1999, more 
than five decades following his separation from service.  
Thus, there is no presumption of inservice incurrence.  38 
C.F.R. §§ 3.307, 3.309 (2001).  In this regard, the Board is 
aware that arthritis was suspected on an inservice X-ray.  
However, subsequent X-rays were interpreted as ruling out 
that diagnosis, and VA X-rays taken in 1946 and 1950 did not 
demonstrate any arthritic changes.

The Board has taken into consideration the provisions of 38 
U.S.C.A. § 1154(b) (West 1991).  In the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

It is conceded that the veteran injured his back in service.  
However, in view of fact that the first pertinent evidence 
degenerative changes of the spine were not shown until more 
than five decades following his separation from service, 
service connection is not warranted.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the CAVC") has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of 
in-service back trauma does not establish service connection.

The record shows no evidence of back complaints from 1960 
until 1999.  On the recent VA orthopedic examination 
conducted in February 2002, with a full review of the 
veteran's prior medical history, the examiner specifically 
found that the veteran's current low back disability 
(degenerative joint and disc disease) was not likely related 
to his period of service.  

The Board notes that scoliosis of the lumbar spine was 
demonstrated by X-rays during service in January and December 
1944 as well as on the recent (1999 and 2002) VA X-ray 
reports.  As it appears that the veteran currently has 
scoliosis that was first demonstrated during his period of 
service, he is entitled to service connection for scoliosis.  


ORDER

Service connection for scoliosis is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

